Title: To James Madison from Tobias Lear, 21 November 1801 (Abstract)
From: Lear, Tobias
To: Madison, James


21 November 1801, Cap Français. No. 16. Has nothing more to add to the report in his no. 15 [9 Nov.] than that order seems to be fully restored, the field hands have returned to their respective plantations, and measures have been taken to prevent another uprising. Reports numerous executions following the revolt in addition to those killed during the fighting. States that the heavy volume of American imports has oversupplied the markets; trade was also injured by recent suspension of business but is now beginning to revive. Notes that Toussaint, now at Cap Français, will return to the western part of the island in a few days. Repeats his desire for instructions.
 

   RC, FC (DNA: RG 59, CD, Cap Haitien, vol. 3). RC 1 p. Duplicate copy (ibid.) docketed by Wagner as received 28 Dec.


   A full transcription of this document has been added to the digital edition.
